Citation Nr: 0738369	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  04-27 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, 
including an undiagnosed illness due to the Gulf War. 


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1981 to March 1988 
and from October 1988 to March 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

In March 2006; the claim was remanded for evidentiary and 
procedural development.  Such development having been 
accomplished, the appeal has been returned to the Board for 
further appellate review. 


FINDING OF FACT

The veteran has a diagnosed lung disability which did not 
first manifest during service or within a year of separating 
from service, and is not related to a disease or injury in 
service.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a lung disability, 
which he contends developed as a result of his exposure to 
"caulk" paint during active service in the Gulf War.  

Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a 
statutory (and regulatory) duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice should be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in March 2006 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a supplemental statement of the case issued in 
July 2007 after the notice was provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, this duty was satisfied by way of notice sent 
to the veteran in March 2006.  The Board notes that any 
timing deficiencies with respect to this notice (it was 
provided subsequent to the appealed rating action), are 
rendered moot, as the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
for service connection (and neither an evaluation nor 
effective date will be assigned).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
available service medical records and VA outpatient treatment 
records.  The veteran was provided a VA medical examination 
in September 2006.  The veteran initially requested a 
personal hearing before the Board in July 2004; however, he 
subsequently withdrew his request by returning a VA hearing 
election form in July 2004.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, VA 
outpatient treatment records, lay statements, and a VA 
compensation and pension examination report.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf. The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 

Service Connection for a Lung Disability

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

When a chronic disease, such as sarcoidosis, becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

However, the Persian Gulf War Veterans' Benefits Act 
authorizes VA to compensate any Persian Gulf War veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
definition of "qualifying chronic disability" (for service 
connection) includes not only a disability resulting from an 
undiagnosed illness, but also any diagnosed illness that the 
Secretary determines in regulations warrants a presumption of 
service connection under 38 U.S.C.A. § 1117(d).  Here, the 
veteran's respiratory disorder has been diagnosed and it has 
not been identified by the Secretary as warranting a 
presumption of service connection.  Accordingly, service 
connection for sarcoidosis under these provisions is not 
warranted, and this theory of entitlement need not be further 
discussed.  

A review of the veteran's service medical records reflects 
treatment for coughing blood in November 1981; at which time 
an upper respiratory infection was diagnosed.  The veteran 
received subsequent treatment for upper respiratory 
infections in November 1985 and October 1989, and he was 
treated for a "possible cold" characterized by productive 
cough with greenish sputum in December 1995.  During his 
military career, the veteran completed multiple medical 
history forms, and on each one he denied having asthma or 
shortness of breath.  None of the general medical examination 
reports reflect complaints of respiratory dysfunction.  The 
veteran's lungs and chest were deemed to have been normal 
upon examination each time.  In particular, the report of the 
medical examination conducted at separation from service in 
January 1997 reflects a normal chest and lungs.

The veteran underwent a VA general medical examination in May 
1997.  At that time, his respiratory system was normal and he 
expressed no concerns regarding his lung function.  Further, 
he exhibited no symptoms clinically associated with a 
subsequent diagnosis of a lung disability.  Thereafter, a 
September 2002 chest x-ray revealed increasing pneumonia in 
the right upper lobe, which the radiologist interpreted to be 
interstitial lung disease with possible superinfection.  A 
lung biopsy performed in February 2003 revealed evidence of 
granulomatous lung disease consistent with sarcoidosis.  The 
veteran's most recent VA outpatient treatment records reflect 
ongoing treatment for sarcoidosis.  No etiology has been 
identified.

Following a thorough examination in September 2006, including 
review of the veteran's medical records and a clinical 
examination, a VA examiner concluded that the veteran's 
sarcoidosis was not manifested in service.  The examiner 
noted that the veteran's first complaints of symptoms did not 
occur until 2002.

In this case, there is no dispute that the veteran has a 
current diagnosis of sarcoidosis for which he is undergoing 
treatment.  The question is whether the veteran's current 
lung disability could be related to service in any way.

Because the first complaints of a lung disease did not occur 
until September 2002, more than five years after the 
veteran's discharge from active duty, direct service 
connection, based upon incurrence during active service, is 
not warranted. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
lengthy period without treatment and lack of documented 
evidence of continuity of symptomatology weighs against the 
claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, since symptoms of sarcoidosis did not manifest 
within one year from the date of separation from active 
service, it cannot be presumed under law to have had its 
incurrence during service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Other than the veteran's own contentions, there is no 
evidence tending to show that the veteran's sarcoidosis was 
incurred during the course of his active service in support 
of the Persian Gulf War, whether by exposure to "caulk" 
paint or otherwise.  Generally, lay persons ostensibly 
untrained in medicine can provide personal accounts of 
symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education. Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As the veteran is not shown to have the 
requisite medical expertise, his contention in this regard 
cannot be accorded probative value.  

The only medical opinion of record which bears directly upon 
the issue before the Board, the September 2006 VA examiner's 
opinion, is against the claim.  Thus, no other connection to 
service is shown by the evidence of record. 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The preponderance of the evidence is against the veteran's 
claim. No connection between the veteran's active duty and 
his currently diagnosed lung disability has been shown and 
none of the available legal presumptions is applicable to the 
facts of this case. The appeal must therefore be denied.

ORDER

Entitlement to service connection for a lung disability, 
including an undiagnosed illness due to the Gulf War is 
denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


